IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Erma S. Dodd d/b/a Fort Pitt Motel      :
                                        :
      v.                                : No. 1470 C.D. 2017
                                        : ARGUED: May 7, 2019
County of Allegheny, Office of          :
Treasurer,                              :
                  Appellant             :


BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                      FILED: August 1, 2019

       The Allegheny County (County) Office of Treasurer (Treasurer) appeals
from the September 21, 2017 order of the Court of Common Pleas of Allegheny
County (trial court) which granted the tax appeal of Erma S. Dodd (Dodd), d/b/a
Fort Pitt Motel (Motel). The trial court concluded that one of the Motel’s patrons,
Equipment Transport (ET), was a permanent resident of the Motel such that its room
rentals were tax-exempt. After thorough review, we vacate the trial court’s order
and remand for further proceedings.
                                   I. Background
      The Motel is located at 7750 Steubenville Pike, Oakdale, Allegheny County,
Pennsylvania. Notes of Testimony (N.T.), 4/14/15, Ex. No. 1. The County imposes
a seven-percent Hotel Tax on the gross sales of hotel room rentals. N.T., 5/17/17,
at 22. A hotel operator must file with the Treasurer a tax return indicating the amount
of Hotel Tax due and must remit the taxes owed. Allegheny County, Pa., Ordinance
div. 4, chapter 475, § 475-8(D). If a hotel operator fails to collect or remit the Hotel
Tax, the Treasurer may conduct an investigation to determine and assess the amount
of Hotel Tax due, plus penalties and interest. Id., Section 475-8(E).
      The County Ordinance presumes that all rooms are subject to the Hotel Tax
unless established otherwise by the accurate records of the hotel operator. Id.,
Section 475-8(G)(1). However, a person who has rented a hotel room, or had the
right to occupy that room, for more than 30 consecutive days is considered a
permanent resident no longer subject to the Hotel Tax. Id., Section 475-8(B). This
rental period is established by the terms of a contract under which the occupant is
legally bound to pay rent in exchange for a continuous right to occupy a room or
rooms at the hotel. Id. A mere statement of intention to occupy, or intention by a
hotel operator to permit occupancy, does not create a rental period unless the period
in question is the subject of a legally enforceable contract. Id. For those instances
in which an exemption to the Hotel Tax is claimed, the hotel operator must maintain
among her records folios, lease agreements, and vouchers. Id., Section 475-8(G)(3).
If a hotel operator fails to maintain adequate records as required by the Ordinance,
any room for which adequate records do not exist shall be deemed to have been
occupied for that entire period. Id., Section 475-8(G)(1). The operator of the
establishment claiming an exemption bears the burden of proving any consideration
received is not taxable. Id.
      In April 2014, the County Controller (Controller), notified Dodd that the
County wished to review the Motel’s room rental records for purposes of
determining whether the correct amount of Hotel Tax had been submitted for the
period of January 1, 2010 through March 31, 2014. N.T., 4/14/15, Ex. No. 1. Dodd



                                           2
was asked to make available for the Controller’s staff copies of the Motel’s room
rate schedule, sales and cash receipts journals, folios, exemption lists and supporting
documentation, a general ledger, and bank deposit slips and statements if no general
ledger was available. Id. A review of the Motel’s records originally scheduled for
July 14, 2014, was rescheduled multiple times upon the request of Theresa
Harrington (Harrington), the Motel’s manager. Id., Ex. Nos. 2-6. By letter dated
January 7, 2015, the Controller informed Dodd that if the records required to perform
the review were not provided, the County would assess the Hotel Tax based on the
Motel’s full occupancy. Id., Ex. No. 6.
      A review of the Motel’s records took place on January 26, 2015, but the
records required to properly assess the appropriate amount of Hotel Tax were not
provided. Id., Ex. No. 8 at 2. Consequently, the Motel was assessed at full
occupancy for the period of April 1, 2011 through September 30, 2014. Id. The
total amount of the Hotel Tax assessed, with penalties and interest, was $337,458.44.
Id. at 2-3. Harrington requested a hearing concerning the amount of tax owed. Id.,
Ex. No. 12.
                              A. Arbitrator’s Hearing
      A hearing before a neutral arbitrator was held in April 2015. Dodd appeared
pro se. The Treasurer presented the testimony of Bethany Neal, an audit manager
with the Controller’s Office (Auditor 1).
      Dodd acknowledged that she owed taxes for the Motel, however, she was
unsure as to the amount owed. N.T., 4/14/15 Arbitration Hearing, at 7. Dodd
asserted that most of the Motel’s rooms were rented by the month and she had an
agreement with ET to house its employees on a long-term basis. Id. at 10, 67. In
support of this assertion, Dodd produced the Motel’s tax exemption statements for



                                            3
the periods July 1, 2013 through December 31, 2013 and July 1, 2014 through
September 30, 2014. Id., Ex. A. These records indicated the names and addresses
of occupants of the Motel, the prices charged to those individuals, and the months
of their occupancy. Id.
      Auditor 1 testified that the Treasurer engaged her office to review the Motel’s
records for purposes of determining whether any Hotel Tax was due. Id. at 17. The
review was initially scheduled for July 14, 2014, but postponed three times by
request of Harrington. Id. at 24. Ultimately, the review was scheduled for January
26, 2015, however, when staff members from the Controller’s Office arrived at the
Motel that day, Harrington advised them she needed additional time to obtain the
necessary records. Id. at 25-26. As no records were provided on the date scheduled
for the review, Auditor 1 calculated the amount of Hotel Tax owed based on full
occupancy of the rooms from April 1, 2011 through September 30, 2014, at the rates
set forth in the Motel’s hotel registration form on file with the Treasurer. Id. at 29-
30.   With penalties and interest, she determined the Motel owed a total of
$337,458.44 in Hotel Tax. Id. at 30.
      Regarding Dodd’s claim for an exemption from the payment of the Hotel Tax,
Auditor 1 testified that a hotel’s tax exemption statement was only a “starting point”
that must be corroborated by other records, such as receipts and folios, to establish
an exemption from the Hotel Tax. Id. at 70-71. Exemptions for permanent residents
require contracts evidencing intent to stay at the hotel for 30 or more days, as well
as records to substantiate occupancy for that period. Id. at 72.
      The arbitrator upheld the Treasurer’s imposition of Hotel Tax in the amount
of $337,458.44, including interest and penalties. Dodd appealed to the trial court,
which reversed the arbitrator’s decision and remanded the matter to the Treasurer



                                          4
and Controller for a second examination of the Motel’s records. Reproduced Record
(R.R.) at 153a. Dodd was directed to assemble and produce the Motel’s records for
the relevant time period. Id. After the second review, the Controller determined the
Motel owed $45,396.30 in unpaid Hotel Tax, including penalties and interest. Id. at
162a. Dodd appealed this second determination to the trial court.
                                 B. De novo Trial
      A non-jury trial was held by the trial court on May 17, 2017 and May 25,
2017. Dodd and Harrington testified on behalf of the Motel. Dodd also presented
the May 19, 2017 deposition testimony of Jeffrey Kendall (Kendall), a former
employee of ET. The Treasurer presented the testimony of Auditor 1, Michael
Mohring, a manager with the Treasurer’s Special Tax Division (Tax Manager), and
Lauren Myers, an auditor with the Controller’s Office (Auditor 2).
                               1. Motel’s Evidence
      Dodd testified she had an agreement with ET to rent several of the Motel’s
rooms for at least one year. N.T., 5/17/17, at 178-79. She could not recall the exact
number of rooms guaranteed to ET. Id. at 178. The rooms were committed to ET
but if ET did not need one of the rooms, Dodd could rent it to another patron. Id. at
179. ET was obligated to pay for rooms whether or not they were occupied, but
Dodd would occasionally waive payment for rooms ET did not need. Id. at 179-80.
      Dodd asserted that the entire period during which ET had the right to occupy
the Motel’s rooms was exempt from the Hotel Tax. Id. at 184. She acknowledged,
however, that the Motel owed Hotel Tax for rooms rented to other patrons. Id. at
200. By her calculations, that amount was $12,527.40, including interest. Id., Ex.
A.




                                         5
       Dodd could not recall whether ET paid for its rooms by check or credit card.
N.T., 5/25/17, at 241. While she had two bank accounts in her name, revenue from
the Motel was not deposited in either account. Id. at 243. Dodd was unsure whether
the Motel had its own bank account.                 Id.   She admitted that, outside of the
handwritten ledger sheets she provided to the Controller, there was no way for the
Controller to trace payments made to the Motel or determine the Motel’s gross
income. Id. at 243-44. ET paid the Motel approximately $270,000 for room rentals
over the course of 16 months. N.T., 5/17/17, at 194.
       Harrington testified Mr. Kendall (ET’s representative)1 initially approached
her about renting five of the Motel’s rooms for employees of ET. N.T., 5/25/17, at
272-73. Over time, Kendall increased the number of rooms he wished set aside for
ET’s employees. Id. at 277. Kendall paid weekly for the rooms by credit card. Id.
at 279.
       Harrington testified she had credit card receipts to substantiate payment, but
she was not asked to provide them during the January 26, 2015 records review. Id.
at 296. Harrington stated she began waiving payment for rooms set aside for ET but
unoccupied by its employees, because she and ET had an understanding that those
rooms could be rented to other customers. Id. at 281. Harrington maintained she
could have charged ET for the unoccupied rooms, but chose not to as a courtesy. Id.
If a room committed to ET was rented to another patron and ET subsequently
required that room, Harrington would refund the patron’s money and move that
person to a room at a nearby motel. Id. at 291-92.



       1
          Kendall worked as a superintendent for ET’s western Pennsylvania hydrofracking
services. N.T., 5/19/17, at 8. One of his duties in this position was to make lodging arrangements
for ET’s employees. Id


                                                6
       Kendall testified by deposition regarding the arrangement ET had with the
Motel. He made arrangements with Harrington to set aside a certain number of
rooms at the Motel. Id. at 9. ET was willing to pay for rooms, occupied or not,
because it was difficult to find rooms in the area. Id. at 10.
       Kendall prepared and signed expense reports to keep track of how many
rooms were available for ET’s employees and the rates paid to rent the rooms.2 N.T.,
5/17/17, Ex. No. 8. These reports indicate the number of rooms rented on a weekly
basis, the rate charged, the occupant of each room, and the total amount paid to the
Motel by ET. Id. Every expense report after December 28, 2012 demonstrates ET
paid only for rooms actually occupied by its employees. Id.
       Kendall agreed to occasionally “surrender” one of the rooms so Harrington
could rent it to another guest. Id. at 14, 32. He understood that, if ET needed that
room, Harrington would move the guest to another room or motel for the night.
Notwithstanding the expense reports, Kendall maintained he was obligated to pay
for the rooms, regardless of whether ET employees actually occupied them. Id. at
15. He believed the rooms ET used were under contract for a year. Id. at 21.
                                  2. Treasurer’s Evidence
       Tax Manager testified that the permanent resident exemption is inapplicable
if there is a break in payment during the period of occupancy. N.T., 5/17/17, at 42.
However, as long as a resident is paying for the room, actual occupancy of the room
is not required. Id. at 43. A permanent resident’s entire stay is exempt from the
Hotel Tax unless there has been a break in payment. Id. at 48-49.


       2
          The expense reports do not document every week during which ET rented rooms. Kendall
testified that he first rented rooms in June 2012, however, the first report is dated July 18, 2012.
A gap of more than five months exists between the July 18, 2012 report and the subsequent one
dated January 2, 2013.


                                                 7
       Auditor 2 testified she examined the Motel’s records over an approximate
three-week period in April and May of 2016. Id. at 66. Due to the imprecision of
the Motel’s records, Auditor 2 experienced significant difficulty balancing the daily
revenue reports with the monthly revenue reports. Id. at 68. Many records were
either missing or incomplete. Id. at 91. Dodd’s method of reporting revenue also
changed from quarter to quarter, which further complicated the analysis of the
Motel’s records. Id. at 74. Of the records which covered the period from April 2011
through September 2014, Auditor 2 was only able to balance five monthly revenue
reports with their corresponding daily revenue reports. Id. at 75.
       To determine the number of rooms rented by ET that were exempt from the
Hotel Tax, Auditor 1 generated a spreadsheet which identified the rooms occupied
and the dates of occupancy. Id. at 121-22. Actual occupancy of a room was
unnecessary, as long as payment for the room was evidenced by the Motel’s records.3
Id. at 123. Further, occupancy by the same individual was not required for 30
consecutive days as long as ET paid for the room. Id. at 164. Auditor 1 stated her
office was lenient and reviewed any documentation provided to try to substantiate
the tax-exempt status of a given stay. Id. at 131-32. However, Auditor 1 interpreted
the relevant ordinance provisions to require a written contract exist before tax-
exempt status was granted for the first 30 days of any stay. Id. at 157. Because no
written contract existed between ET and the Motel, tax-exempt status was
disallowed for the first 30 days of each stay. Id.




       3
         This testimony appears to conflict with Auditor 1’s testimony before the arbitrator that
the Controller required records to substantiate a patron “did in fact stay 30 days.” N.T., 4/14/15,
at 72.


                                                8
                                   3. Trial Court Decision
       After summarizing the relevant testimony, the trial court found that a legally
enforceable contract existed between ET and the Motel. Trial Ct. op. at 4. The trial
court further found Dodd presented sufficient evidence to establish the permanent
resident exemption applied to all money paid by ET to the Motel. Id. Consequently,
no tax, penalty, or interest should have been imposed by the Treasurer, and no
moneys were owed by the Motel to the Treasurer. Id. at 4-5. This appeal by the
Treasurer followed.
                                            II. Issues
       On appeal,4 the Treasurer argues that the trial court erred in concluding a
legally enforceable contract existed between ET and the Motel. The trial court also
erred in determining no tax was owed, as the evidence, including Dodd’s own
testimony, established the Motel owed Hotel Tax. The Treasurer requests this Court
vacate the trial court’s order and remand this matter to the trial court for entry of
judgment in the amount of $48,270.14 in delinquent Hotel Taxes, plus interest.
                                        III. Discussion
       The Treasurer argues that the permanent resident exemption requires 1) a
legally enforceable contract; 2) occupancy or right to occupancy for 30 consecutive
days; and 3) actual uninterrupted occupancy for 30 consecutive days. 5 The Treasurer


       4
        This court’s review is limited to determining whether the trial court abused its discretion,
committed an error of law, or rendered a decision unsupported by the evidence. Downingtown
Area Sch. Dist. v. Chester Cty. Bd. of Assessment Appeals, 131 A.3d 152, 156 n.4 (Pa. Cmwlth.
2015).

       5
         We disagree with the Treasurer’s characterization of the residency requirement. A plain
reading of Section 475-8(B) establishes that 30 days of actual uninterrupted occupancy is not
required before the permanent resident exemption applies. Rather, pursuant to the terms of a



                                                 9
concedes that if Dodd had produced adequate records establishing the existence of a
contract between the Motel and ET, supported by the payment of rent and evidence
of uninterrupted occupancy, the consideration received by ET would be exempt from
the Hotel Tax. However, the Treasurer maintains the evidence of record does not
establish the existence of a legally enforceable contract.6 As such, in the absence of
a written contract, the Motel has only established the existence of a promise by ET
to rent an unknown number of rooms for an unspecified period at an undetermined
rate. ET was not legally bound to pay for any rooms beyond those it actually
occupied. Moreover, because certain rooms were not used or paid for by ET, and
were subsequently rented out to other patrons, ET’s use of the rooms was not
continuous.
       The Motel responds that ET had a legally enforceable contract to occupy 13
rooms for at least one year. ET was required to pay for these rooms whether or not
they were occupied. The waiver of payment for some rooms as a courtesy did not
eliminate ET’s obligation to pay for those rooms. Further, the fact that ET paid for
the rooms it rented on a weekly basis did not relieve ET of the obligation to rent
those rooms for at least a year.
       Section 475-8(B) of the Ordinance relevantly provides the following
definition in regards to the permanent resident exemption:




legally enforceable contract, an occupant need only have the right to occupy a room for 30
consecutive days and be legally bound to pay for the room.

       6
          Notably, the Treasurer’s request for relief conflicts with its assertion that no enforceable
contract existed. The amount of the judgment sought, $48,270.14 plus interest, was based on an
assumption that a contract existed and the Motel was entitled to the permanent resident exemption
for a portion of ET’s rentals.


                                                 10
[A] permanent resident is a person who has occupied
or has the right of occupancy of any room or rooms in
a hotel as a patron or otherwise for a period exceeding
30 days. Therefore, the following applies to the definition
of a permanent resident.

      (1) After a person has occupied or had the right
          to occupy for 30 consecutive days, he is no
          longer an occupant who is subject to the hotel
          tax. His status as a permanent resident is
          effective for the rental period during which,
          or at the expiration of which, the 30
          consecutive days or occupancy is completed,
          and continues thereafter so long as his
          occupancy        remains       continuous       and
          uninterrupted. Thus, if a person completes his
          thirtieth day of consecutive occupancy during,
          or at the expiration of, a particular rental period,
          he is a permanent resident for the entire rental
          period[,] even though during a part of the period
          he has not yet established his status as a
          permanent resident . . . .
      (2) A “rental period” for the purposes of these
          regulations is a period of time during which,
          under and subject to the terms of the legally
          enforceable contract, an occupant has a
          continuous right to occupy a room or rooms
          in a hotel and is legally bound to pay rent
          therefore. A mere statement of intention to
          occupy, or to permit occupancy, on the part of
          an occupant or hotel operator, or both, does not
          create a rental period unless the period in
          question is the subject of a legally enforceable
          contract.
      (3) The occupancy or right of occupancy must be
          for 30 consecutive days. A person who merely
          has the right to use a room on intermittent days
          of the week or month cannot become a
          permanent resident, even though he
          cumulatively occupies for more than 30 days.
      (4) The status of a permanent resident only
          continues so long as the occupancy or right of
          occupancy continues uninterrupted.                A

                             11
                       continuing occupancy loses his status as a
                       permanent resident and, with respect to his
                       next occupancy, does not resume his status as
                       a permanent resident unless and until he
                       again completes 30 consecutive days of
                       occupancy. A transfer from one hotel to
                       another (even though both hotels are owned by
                       the same operator) is a break in occupancy. A
                       mere change of rooms, however, in the same
                       hotel is not a break in occupancy.

Ordinance, Section 475-8(B) (emphasis added) (alterations added) (quotation marks
omitted).
      The Treasurer does not dispute that an oral contract may be sufficient and
legally enforceable. However, he insists the evidence fails to substantiate the
Motel’s assertion that a legally enforceable contract existed. Where a contract is not
evidenced by a written document, but rather “partly or wholly composed of oral
communications, the precise content of which is not of record, courts must look to
the surrounding circumstances and course of dealing between the parties in order to
ascertain the intent of the parties.” Westinghouse Elec. Co. v. Murphy, Inc., 228
A.2d 656, 659 (Pa. 1967) (internal citations omitted). Accordingly, we look to the
parties’ course of conduct to determine whether a legally enforceable contract
existed.
      The records of the Motel are clearly inadequate and incomplete. However,
based on the parties’ course of conduct, the trial court did not err in finding that an
enforceable oral contract existed between ET and the Motel. While the record does
not establish the specific number of rooms ET would require, it is clear ET
anticipated renting several rooms from the Motel for at least a year. Kendall initially
rented five rooms “to start with, and then just however many we could get . . . .”
N.T., 5/19/17, at 7. His expense reports evidence rental of, and payment for, rooms


                                          12
from late December 2012 through mid-October 2013. The spreadsheet drafted by
the Controller indicates ET rented rooms from mid-June 2012 through mid-October
2013. Although there are gaps in the Controller’s timeline where the Motel’s records
could not establish continuous occupancy by ET’s employees, it is clear the
Controller was satisfied that ET did, in fact, rent and pay for several rooms at the
Motel throughout that period, and payments for some rooms were deemed exempt
from the Hotel Tax.
      Next, the Treasurer argues the trial court erred in finding the Motel owed no
taxes. The Treasurer asserts this conclusion directly conflicts with the testimony of
Dodd, who acknowledged that Hotel Tax was due for rooms occupied by patrons
unrelated to ET.
      The Motel responds that this argument is waived, as the Treasurer is
requesting the imposition of Hotel Tax for rooms occupied by patrons other than ET
and this issue was not raised before the trial court. The Motel further argues the trial
court was correct in determining no Hotel Tax was owed by Dodd, as the evidence
establishes ET continuously occupied the rooms and the permanent resident
exemption applied to those rooms.
      As to the Motel’s waiver argument, we disagree that the Treasurer failed to
raise before the trial court the issue of Hotel Taxes owed for rooms rented by non-
ET patrons. The amount of Hotel Tax originally assessed by the Controller included
taxes from rooms rented by ET and other patrons. As such, the issue of the Hotel
Tax owed by the Motel generally was before the trial court. The Treasurer is
appealing the trial court’s determination that no tax was owed. That determination
encompasses the Hotel Tax owed for rooms rented by other patrons. Therefore, the
issue is properly before this Court.



                                          13
      We agree with the Treasurer that the trial court erred in determining no taxes
were owed. First, Dodd acknowledged that Hotel Taxes were owed for room rentals
to patrons not associated with ET. The period subject to audit was from January 1,
2010 through March 31, 2014. At the earliest, ET began occupying rooms at the
Motel in June 2012, more than two years into the audit period. Furthermore, ET’s
occupation of these rooms is only exempt from payment of the Hotel Tax if its
occupancy, or right to occupancy, was continuous. In establishing continuous
occupancy, or the right to continuous occupancy, Section 475-8(G)(1) of the
Ordinance provides:

            [t]he burden of proving that the rent or occupancy received
            is not taxable is upon the operator and the operator must
            demonstrate same through accurate records. In any case
            where a hotel operator fails to maintain adequate records
            as required under this regulation, any room for which
            there is not adequate records shall be deemed to have
            been occupied for the entire period for which the
            supporting records are lacking.
Ordinance, Section 475-8(G)(1) (emphasis added).
      Dodd, Harrington, and Kendall all testified that ET had the right to occupy
rooms for which it did not pay, and payment could have been required for the
unoccupied rooms. However, the practice of the parties after December 2012 was
to waive payment for unused rooms so they could be rented to other occupants
whenever possible. This practice continued for 10 months. Problematically, the
Motel’s waiver of payment creates yet another gap in the record which might
otherwise substantiate the Motel’s assertion that ET’s occupancy of the Motel’s
rooms was continuous such that the entire sum paid by ET to the Motel should be
exempt from the Hotel Tax.



                                        14
      The Motel has adequately demonstrated it had an oral contract with ET to rent
an unspecified number of rooms for at least a year. We acknowledge the testimony
of Dodd, Harrington, and Kendall that ET had the continuous right to occupy the
Motel’s rooms, regardless of whether ET, in fact, paid for those rooms. Testimony
is not sufficient, however, as the Ordinance requires that a right to the exemption
be demonstrated through records maintained by the Motel. It is entirely possible
that the Motel can substantiate with supporting records ET’s continuous right to
occupy, but we are unable to draw such a conclusion based on the original record
filed with this Court. As such, the trial court’s conclusion that no taxes were owed
by the Motel is not supported by substantial evidence.
      Although we agree the trial court erred in concluding the Motel owed no Hotel
Tax, we cannot conclude that the amount calculated by Auditor 1 is correct, either.
Auditor 1 testified that, based on her interpretation of the Ordinance, in the absence
of a written contract between ET and the Motel, tax-exempt status was disallowed
for the first 30 days of any stay. This interpretation is not supported by the relevant
section of the Ordinance. Under its explicit language, “if a person completes his
thirtieth day of consecutive occupancy during, or at the expiration of, a particular
rental period, he is a permanent resident for the entire rental period (even though
during a part of the period he has not yet established his status as a permanent
resident).”   Ordinance, Section 475-8(B) (emphasis added) (alterations added)
(quotation marks omitted). The rental period must be subject to the terms of a legally
enforceable contract, however, there is no requirement that the contract be written.




                                          15
                                  IV. Conclusion
      It is clear the Motel did itself no favors in utilizing accounting methods that
were, at best, haphazard. While it appears the Motel and ET operated pursuant to
the terms of an enforceable oral contract, the expense reports created by Kendall do
not cover the entire rental period and there were admitted breaks in payment. As
Dodd testified the Motel owed some amount of Hotel Taxes, the trial court’s finding
to the contrary is not supported by substantial evidence. The amount of that tax,
however, cannot be discerned from the original record filed with this Court.
Accordingly, we are constrained to vacate the order of the trial court and remand this
matter to the trial court for a new determination of the Hotel Tax due and owing
from the Motel.

                                       __________________________________
                                       ELLEN CEISLER, Judge

Judge Brobson did not participate in the decision of this case.




                                         16
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Erma S. Dodd d/b/a Fort Pitt Motel    :
                                      :
      v.                              : No. 1470 C.D. 2017
                                      :
County of Allegheny, Office of        :
Treasurer,                            :
                  Appellant           :


                                     ORDER


      AND NOW, this 1st day of August, 2019, the September 21, 2017 order of the
Court of Common Pleas of Allegheny County is hereby VACATED and this matter
is remanded for further proceedings consistent with the foregoing opinion.
Jurisdiction is relinquished.




                                      __________________________________
                                      ELLEN CEISLER, Judge